Citation Nr: 1615628	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1956 to October 1978 in the United States Air Force.  The Veteran's awards and citations include the Republic of Vietnam Campaign Medal, the Vietnam Service Medal with two Bronze Service Stars, and the Air Force Good Conduct Medal with two Oak Leaf Clusters. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2012, April 2013, and July 2013 the Board remanded the case for further evidentiary development.  In a September 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran appealed the determination to the Court of Appeals for Veterans' Claims (Court).  The parties subsequently agreed to a Joint Motion for Remand (JMR) and in a May 2014 Order the Court vacated the September 2013 Board decision with respect to the above-listed issue and returned the case to the Board.  Based on the findings in the JMR, the Board remanded the Veteran's claim in September 2014.  The matter again is before the Board.

After the final Supplemental Statement of the Case (SSOC) in December 2014, the Veteran submitted additional evidence; however, this evidence related to a separate claim not before the Board involving ischemic heart disease.  In addition, in December 2014 the Veteran submitted a form requesting expedited processing and specifically waived initial review by the RO of any additional evidence provided.  As such, the Board may proceed with a decision in this case.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in and is not otherwise related to active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not indicated that he has received treatment for his hearing problems with the VA and there is no evidence in the record to suggest that any relevant VA treatment records are missing.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided a VA examination in December 2012, with addenda opinions in January 2013 and July 2013.  The September 2013 JMR found that the July 2013 opinion was inadequate because it failed to address, "the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service."  As such, an additional examination and opinion was obtained in December 2014.  The audiologist specifically discussed the impact of the change from ASA to the ISO standard of evaluation and concluded that it was less likely than not that the Veteran's hearing loss disability was caused by or the result of his military service.  The report included a rationale for the opinions expressed.  Based on the foregoing, the Board finds the December 2014 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the December 2012 notice letter, the December 2014 VA examination report, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has a current bilateral hearing loss disability due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from working on a flight line, from jet engines, from other large machines, and from gun shots.  The Veteran acknowledges that he used double hearing protection during periods of noise exposure, particularly while on the flight line.    
The Veteran's DD-214 confirms his MOS as an Aircraft Maintenance Superintendent and Tactical Aircraft Maintenance Technician.  Given the duties associated with these positions, significant noise exposure is likely and may be presumed.  

With respect to the Veteran's service treatment records, a January 1966 Report of Medical History documented resolving bilateral otitis media.  A March 1966 service treatment record documented otitis media of the left ear that was causing pain.  The treatment provider noted that the Veteran had suffered from two recent ear infections in January 1966.  In a September 1972 Report of Medical History, the Veteran denied a history of hearing loss or ear trouble.  In a May 1978 Report of Medical History at the time of retirement, however, the Veteran did report a history of hearing loss, while denying a history of other ear trouble.  In addition, several audiograms relatively early in the Veteran's service included findings that would represent a hearing loss disability at one or more frequencies.  However, the last such finding was an audiogram referenced in August 1975, at which time audiometric testing did not show a hearing loss disability for VA purposes in any ear at any frequency.  From that time, to include at the Veteran's May 1978 retirement examination, the Veteran did not have a hearing loss disability for VA purposes in either ear at any frequency.

After service, the Veteran's treatment records do not indicate a medical diagnosis of bilateral hearing loss until December 2012, over 30 years after separation from service.  The Veteran was afforded a VA examination in December 2012.  At that time, the Veteran reported difficulty understanding other people and that there appeared to be a dead spot in talking to people that prevented him from understanding all they had to say.  The Veteran reported noise exposure from jet engines, gun shots, and machinery and that he worked as a maintenance superintendent on the flight line.  He denied post-service recreational or occupational noise exposure.  The examiner diagnosed a bilateral hearing loss disability, but indicated that he was unable to provide an opinion without resort to speculation because the claims file had not been provided.

Following a review of the claims file, the examiner provided an addendum opinion in January 2013.  The examiner noted that the service treatment records showed fluctuating hearing thresholds up to a moderate hearing loss, threshold shifts appeared to be transient in nature.  The examiner concluded that it was less likely that the Veteran's hearing loss disability was caused by or the result of in-service noise exposure.  The rationale was that the Veteran's hearing thresholds at separation were within normal limits for the speech frequencies of 500 through 4000 Hertz bilaterally and that there were no complaints of hearing loss or ear trouble in the claims file.

The examiner provided another addendum opinion in July 2013.  The examiner stated that his opinion as to the etiology of the bilateral hearing loss disability remained unchanged.  The examiner again noted the normal hearing acuity at separation and the transient and non-permanent nature of the in-service threshold shifts.  In addition, the examiner noted that the Veteran's aging (presbycusis) had the potential for affecting his hearing acuity, as he was 75 years old.  Moreover, the examiner stated that medical research had found no sufficient scientific basis for the existence of delayed onset hearing loss or tinnitus, citing to a 2006 study from the National Academy of Sciences.  In conclusion, the examiner stated, "It is common knowledge in the profession of audiology that noise induced hearing loss and tinnitus manifest immediately after noise exposure and since there is no evidence of such a loss or any statement from the veteran alleging hearing loss or tinnitus soon after the claimed noise exposure, we cannot endorse a causal relationship between the claimed noise exposure in service and the current hearing loss."

As noted above, the September 2013 JMR found the July 2013 addendum opinion inadequate because it failed to address, "the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service."  

The Veteran was afforded another VA examination, in December 2014.  The examiner reviewed the claims file.  The examiner noted diagnoses of right and left sensorineural hearing loss that met the criteria for a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner concluded that there was not a permanent threshold shift greater than the normal measurement variability at any frequency between 500 and 6000 Hertz (Hz) for either ear.  Moreover, the examiner opined it was not at least as likely as not that the Veteran's right and left hearing loss disabilities were caused by or the result of an event in service.  As to the rationale, the examiner discussed how the Veteran reported noise exposure while serving in the Air Force from 1956 to 1977 as a jet aircraft mechanic, including exposure to aircraft and jets on the flight line.  The Veteran acknowledged the use of hearing protection devices when possible and denied post-service occupational or recreational noise exposure.  The examiner noted that whispered voice tests were conducted at the Veteran's enlistment examinations and that no audiometric thresholds were documented at enlistment.  However, numerous audiograms were performed in service between May 1959 and May 1978.  The examiner noted that the proper conversion of the audiograms performed prior to November 1967 was accomplished.  The examiner also discussed how several hearing conservation audiograms performed in the 1970s used the Veteran's May 1959 audiogram with conversions as a reference.  When the 1959, 1964, and 1966 audiograms were converted, threshold shifts during service were not noted.  However, even without conversions significant threshold shifts between 1959 and 1978 were not present.  Specifically, results for the May 1959 audiogram suggested hearing within normal limits for the right ear and hearing within normal limits through 4000 Hz with mild hearing loss at 6000 Hz for the left ear.  Almost all audiograms performed during service were consistent with these results, except for a January 1966 audiogram.  The January 1966 thresholds suggested mild to moderate hearing loss in the left ear and mild low frequency hearing loss in the right ear.  That said, progress notes completed in 1966 referred to bilateral otitis media, which would account for transient hearing loss on the January 1966 audiogram.  Audiograms performed after 1966 were consistent with the May 1959 results.  

The separation audiogram performed in May 1978 suggested hearing within normal limits for the left and right ears through 4000 Hz and mild hearing loss at 6000 Hz in the right ear.  The examiner opined that the test results for the right and left ears may have been switched when recorded as right ear thresholds were consistent with the left ear thresholds documented throughout service and the left ear thresholds were consistent with thresholds documented for the right ear.  In any case, no significant threshold shifts were noted between the May 1959 and May 1978 audiograms.  Although the Veteran had a mild hearing loss documented at 6000 Hz in his left ear, his hearing was within normal limits for both ears at all ratable frequencies (i.e. between 500 and 4000 Hz).  

The examiner reiterated that the Institute of Medicine has stated that there is no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  (Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006.)  As there was no hearing loss consistent with exposure to hazardous levels of noise at the Veteran's separation from service, the examiner concluded that any current hearing loss was subsequent to service.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  

In reaching that conclusion, the Board finds the opinions expressed in the December 2014 VA audiologist's examination report to be of significant probative value.  The opinion was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and through rationale is provided for the opinions rendered.  It is clear the audiologist reviewed the Veteran's service treatment records, taking note of the whispered voice test on entrance, the fluctuating hearing acuity during service, and the normal hearing acuity at separation.  Pursuant to the JMR, the examiner addressed the necessary ASA to the ISO conversions and the threshold shifts in service, finding it most significant that there was not a permanent threshold shift between the May 1959 and May 1978 audiograms.  The examiner discussed the January 1966 audiogram findings of a mild to moderate hearing loss disability, attributing those results to an otitis media condition that fully resolved.  Finally, the examiner discussed the Institute of Medicine's study concluding that there was no sufficient scientific basis for the existence of delayed onset hearing loss.  Based on the above, it was less likely than not that the Veteran's bilateral hearing loss disability was due to his in-service noise exposure or otherwise to his military service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the December 2014 examination report to be the most probative evidence of record as to whether his current bilateral hearing loss disability is related to service.

The Board acknowledges that the Veteran's report of hearing loss at the time of his separation examination suggests the possibility that he has had a continuity of decreased hearing acuity from service.  In reaching that conclusion, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.  In light of the Veteran's report of hearing loss, but the audiometric findings of normal hearing acuity at separation from service, the Board does not find that the Veteran's lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his military service, given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss disability and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, a bilateral hearing loss disability was not medically diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board does not find the Veteran competent to diagnose a hearing loss disability for VA purposes based on the provisions of 38 C.F.R. § 3.385 and ultimately finds the Veteran's contentions of a relationship between his current hearing loss and in-service noise exposure heavily outweighed by the December 2014 examiner's opinion.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


